NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     AKAMAI TECHNOLOGIES, INC., THE
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
            Plaintiffs-Appellants,

                           v.

           LIMELIGHT NETWORKS, INC.,
              Defendant-Cross-Appellant.
               ______________________

             2009-1372, -1380, -1416, -1417
                ______________________

    Appeals from the United States District Court for the
District of Massachusetts in No. 06-CV-11585, Judge Rya
W. Zobel.
                 ______________________

                    SUA SPONTE
                ______________________

  Before PROST, ∗ Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, AND HUGHES, Cir-
                     cuit Judges. ∗∗



   ∗
       Sharon Prost assumed the position of Chief Judge
on May 31, 2014.
   ∗∗
       Randall Rader, who retired from the position of
2   AKAMAI TECHNOLOGIES, INC.   v. LIMELIGHT NETWORKS, INC.



PER CURIAM.
                       ORDER
    On June 2, 2014, the Supreme Court reversed with
costs the judgment of this court and remanded the case
for further proceedings consistent with the Supreme
Court’s opinion.
    Accordingly,
    IT IS ORDERED THAT:
    1. The mandate of this court issued on November 5,
       2012 is recalled, the appeals are reinstated, and
       this court’s judgment is vacated.
    2. Pursuant to IOP #14, the en banc court has deter-
       mined to dissolve its en banc status and refer the
       case to the two remaining panel members and a
       newly-selected judge.


                                   FOR THE COURT

July 24, 2014                      /s/ Daniel E. O’Toole
      Date                         Daniel E. O’Toole
                                   Clerk of Court




Circuit Judge on June 30, 2014, did not participate in this
decision. Circuit Judges Taranto and Chen did not
participate in this decision.